410 Ill. 468 (1951)
102 N.E.2d 749
GOLDBLATT BROS., INC., et al., Appellants,
v.
SIXTY-THIRD AND HALSTED REALTY CO., Appellee.  SIXTY-THIRD AND HALSTED REALTY CO., Appellee,
v.
GOLDBLATT BROS., INC., Appellant.
Nos. 31968, 31969.
Supreme Court of Illinois.
Opinion filed December 18, 1951.
ECKHART, KLEIN, McSWAIN & CAMPBELL, and PRITZKER, PRITZKER & CLINTON, (JOHN NEAL CAMPBELL, HOWARD F. HURSUM, STANFORD CLINTON, and ROBERT A. SPRECHER, of counsel,) all of Chicago, for appellants.
CLAUSEN, HIRSCH & MILLER, and NASH, AHERN & McNALLY, (WERNER W. SCHROEDER, of counsel,) all of Chicago, for appellee.
Judgments affirmed.
Per CURIAM:
Petitions for leave to appeal have been allowed in Goldblatt Bros., Inc., v. Sixty-third and Halsted Realty Co., No. 31968, and Sixty-third and Halsted Realty Co. v. Goldblatt Bros., Inc., No. 31969. For purposes of a hearing and opinion the cases are consolidated.
The parties in these cases have filed written stipulations agreeing to the disposition of the cases. The stipulation in each case is as follows:
*469 "It is stipulated by and between the parties hereto by their respective attorneys of record that the judgment of the Appellate Court shall be affirmed.
"It is further stipulated by all parties hereto that any words or phrases or conclusions in the opinion of the Appellate Court which in any manner reflect upon the good faith or good motives of appellant, Goldblatt Bros., Inc., shall be considered as excepted to by Goldblatt Bros., Inc."
The court having considered the records submitted and the stipulations of the parties, it is ordered that the judgments be affirmed. The phrases and conclusions in the opinion of the Appellate Court which in any manner reflect upon the good faith and good motives of appellant, Goldblatt Bros., Inc., are, in our opinion, unsubstantiated in the record.
Judgments affirmed.